                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT COURT OF MISSOURI
                               WESTERN DIVISION


 CHRISTOPHER BARACKMAN,

                       Plaintiff,

 v.                                                    Case No. 4:20-cv-00416-FJG

 CBD AMERICAN SHAMAN, LLC, et al.,

                       Defendants.



                DEFENDANT EVOLUTION E-LIQUIDS, LLC’S
      SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

       Defendant Evolution E-Liquids, LLC (“Evolution”) submits the following suggestions in

opposition to Plaintiff Christopher Barackman’s Motion to Remand to State Court (Doc. #5), filed

June 16, 2020:

                                         Introduction

       Plaintiff alleges that he purchased and ingested a cannabidiol (“CBD”) product containing

tetrahydrocannabinol (“THC”), which purportedly was illegal, caused him to fail a drug test and

resulted in termination of his employment. Plaintiff sues under the Missouri Merchandising Prac-

tices Act (“MMPA”), Mo. Rev. Stat. § 407.010 et seq.

       Plaintiff alleges that Evolution manufactured and labeled the CBD product he purchased.

In addition to Evolution, CBD American Shaman, LLC (“CBD American”) and Rebecca Perdieu

are named defendants in the action. Plaintiff alleges that CBD American and Perdieu made false

advertisements and point-of-sale misrepresentations about the CBD product Plaintiff purchased

(see Pet., Doc. #1-1, ¶¶ 10-13, 15-20) , but his claims against Evolution are much narrower—



         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 1 of 15
Plaintiff alleges that Evolution provided a label for the product omitting (1) the percentage of THC

in the product; (2) the product’s potential negative effects on a drug test; and (3) the legality of

the product in all 50 states (see id. ¶ 14).

        As to the legality of the CBD product, Plaintiff’s claim hinges on a core allegation that the

hemp-derived CBD product he purchased was illegal under the federal Controlled Substances Act

at the time he allegedly bought the product in February 2017. (See id. ¶¶ 8-9.) Under Plaintiff’s

theory, CBD products containing trace amounts of THC (like the product he purchased) were not

legalized until the passage of the Agriculture Improvement Act of 2018 (“2018 Farm Bill”), which

defined marijuana to exclude low-THC, hemp-derived products. See 21 U.S.C. § 802(16)(B)((i)

(“The term ‘marihuana’ does not include . . . hemp, as defined in section 1639o of Title 7”);

7 U.S.C. § 1639(1) (“The term ‘hemp’ means the plant Cannabis sativa L. and any part of that

plant . . . with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry

weight basis.”); see also Agriculture Improvement Act of 2018, Pub. L. No. 115-334, §§ 10113,

12619, 132 Stat. 4490, 4908, 5018 (2018). Other than the fact that his purchase pre-dated the 2018

Farm Bill, Plaintiff asserts no basis on which the purchased CBD product could have been illegal.

Without proving that the product was illegal at the time of his purchase under the Controlled Sub-

stances Act, Plaintiff cannot prevail on his claim that Evolution violated the MMPA by omitting

information about the product’s illegality from the product label.

        The substantial federal issue in the claim against Evolution supports federal jurisdiction

over the claim under Section 1331, and Plaintiff does not dispute that the Court can exercise sup-

plemental jurisdiction over the remaining claims. (See Notice of Removal, Doc. #1, at 4, ¶ 8.) Ac-

cordingly, Evolution requests that the Court assume jurisdiction of the matter and deny Plaintiff’s

motion to remand.

                                       2
          Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 2 of 15
                                     Argument and Authorities

        Section 1331 provides that federal district courts “shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Even when a plaintiff brings a claim under state law, the matter “might still ‘arise under’ the laws

of the United States if a well-pleaded complaint established that its right to relief under state law

requires resolution of a substantial question of federal law in dispute between the parties.” Fran-

chise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 13 (1983). “[F]ederal

jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised; (2) actually

disputed; (3) substantial; and (4) capable of resolution in federal court without disrupting the fed-

eral-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). “The doc-

trine captures the commonsense notion that a federal court ought to be able to hear claims recog-

nized under state law that nonetheless turn on substantial questions of federal law, and thus justify

resort to the experience, solicitude, and hope of uniformity that a federal forum offers on federal

issues” Grable & Sons Metal Prods., Inc. v. Duarte Eng’g & Mfg., 545 U.S. 308, 308 (2005).

        Here, all of the required elements for exercise of federal jurisdiction over Plaintiff’s claim

against Evolution are satisfied.

I.      Plaintiff’s Claim Against Evolution Necessarily Raises a Federal Issue

        On its face, as outlined in the introduction above, the Petition clearly asserts a claim against

Evolution that necessarily raises an issue of federal law regarding interpretation and application of

the Controlled Substances Act and whether the low-THC, hemp-derived CBD product at issue in

this case is illegal under that statute. The Petition specifically alleges the product’s illegality under

the Controlled Substances Act (Pet., Doc. #1-1, ¶¶ 8-8), and without proving that allegation, Plain-

tiff cannot establish the essential element of his MMPA claim that Evolution engaged in unlawful

                                      3
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 3 of 15
practices by omitting material information from the product label about the legality (or illegality)

of the product Plaintiff purchased. See Mo. Rev. Stat. § 407.020.1.

        Contrary to Plaintiff’s argument, it is irrelevant that Plaintiff asserts a claim under Missouri

law because “a state law cause of action may arise under federal law where ‘the vindication of a

right under state law necessarily turns on some construction of federal law.” Dooley v. Medtronic,

Inc., 39 F. Supp. 3d 973, 982 (W.D. Tenn. 2014) (quoting Franchise Tax Bd., 463 U.S. at 9). In that

situation, “state law supplies the cause of action but federal courts have jurisdiction under § 1331

because ‘the plaintiff’s right to relief necessary depends on resolution of a substantial question of

federal law.’” Burrell v. Bayer Corp., 918 F.3d 372, 380 (4th Cir. 2019) (quoting Franchise Tax Bd.,

463 U.S. at 28).

        Dooley is instructive of the determination here. In that case, the court found a substantial

federal question embedded in the plaintiff’s common law consumer fraud claims because plaintiff

alleged that the product at issue (a medical device) was illegal under federal law and he could not

prevail on his claims without proving defendants had violated federal law. Dooley, 39 F. Supp. 3d

at 984-85. As in Dooley, Plaintiff in this case alleges that the product allegedly manufactured and

labeled by Evolution was illegal under federal law and he cannot prevail on that claim without prov-

ing his allegation in that regard.

        The facts in this case are also similar to Grable, where the Supreme Court found that federal

jurisdiction was proper in a case where the plaintiff asserted a quiet title claim under Michigan law

arguing superior title to the disputed property based on “a failure by the IRS to give it adequate

notice [of seizure], as defined by federal law.” Grable, 545 U.S. at 314-15. That claim arose under

federal law because “notice within the meaning of the federal statute [was] an essential element of

[the] quiet title claim.” Id. at 315. Here, the legality of CBD products under the Controlled

                                      4
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 4 of 15
Substances Act is similarly an essential element of Plaintiff’s claim that Evolution engaged in un-

lawful practices under the MMPA by omitting information from the product label about the legality

of the product Plaintiff purchased.

        Plaintiff argues that this case is like Ellis v. RK Endeavors Springfield, LLC, No. 6:19-03377-

CV-SRB, 2020 WL 50719 (W.D. Mo. Jan. 3, 2020), where another judge of this court granted a

motion to remand in a case involving CBD products. The facts of the two cases are very different,

however. Removal in Ellis was based on the arguable impairment of interstate commerce of hemp

products created by plaintiff’s theory of liability, but the court held that a necessary issue of federal

law was not presented because “[n]one of Plaintiff’s claims raise any violation of federal law, argue

that the Farm Bills of 2014 or 2018 were violated, or even assert that interstate transportation laws

were violated.” Id. at *1. Unlike Ellis, the claim against Evolution in this case actually is predicated

on a specific violation of federal law—i.e., the illegal sale of a CBD product under the Controlled

Substances Act.

        Plaintiff also argues that his claim does not necessarily involve an issue of federal law be-

cause he alleges alternative theories of liability under the MMPA. As support for this argument,

Plaintiff cites Central Iowa Power Co-op v. Midwest Independent Transmission System Operator, Inc.,

561 F.3d 904 (8th Cir. 2009), but that case is inapposite because it did not involve alternative the-

ories of liability; the Eighth Circuit merely found that the plaintiffs’ implied contract claim did not

necessarily raise a federal issue because it could succeed without reference to an independent writ-

ten agreement having same legal force as a federal regulation. Id. at 913-14. Plaintiff has not cited

any controlling law from the Eighth Circuit supporting his argument that a federal issue is not nec-

essarily raised by his claim simply because he pleads alternative theories of liability. In fact, the

Eighth Circuit in Central Iowa Power specifically noted that “[i]f [the plaintiff’s] right to relief

                                      5
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 5 of 15
necessarily depends on the resolution of a disputed question of federal law, then the district court

correctly denie[s] [a] motion to remand.” Id. at 912.

        Much of Plaintiff’s argument on this point is misguided and fails to distinguish his claim

against Evolution from his claims against the other defendants. As indicated above, Plaintiff alleges

advertising and point-of-sale misrepresentations involving CBD American and Perdieu, but his

claim against Evolution is limited to alleged omissions on the product label. (Compare Pet., Doc.

#1-1, ¶¶ 10-13, 15-20, with id. ¶ 14.) Whether Plaintiff could establish his misrepresentation claims

without reference to the Controlled Substances Act is irrelevant in deciding whether the claims

against Evolution arise under federal law because those misrepresentations claims are not alleged

against Evolution.

        To the extent Plaintiff obscures the fundamental federal issue in the claim against Evolution

with purported alternative theories of omission, the Court should ignore those alternative theories.

See Phipps v. FDIC, 417 F.3d 1006, 1011 (8th Cir. 2005) (“[W]e are required to look beyond the

plaintiffs’ artful attempts to characterize their claims to avoid federal jurisdiction.”); see also

Pagidas v. Buster, No. 16-390S, 2016 WL 11545018, at *4 (D.R.I. Nov. 16, 2016) (“In applying

the Gunn test. . . , this Court need not restrict itself to the words that [plaintiff] chose to use in her

pleading. Rather, the Court may, indeed must, look beyond the face of the complaint . . . .”). In

particular, the Petition alleges that Evolution omitted from the product label information about the

percentage of THC in the CBD product Plaintiff purchased and the potential negative effects of

that product on drug screenings. (Pet., Doc. #1-1, ¶ 14.) These claims for omission under the

MMPA have heightened requirements compared to misrepresentation claims, and there is no al-

legation or indication in this case that the alleged omission of this information on the product label

was material in Plaintiff’s purchase of the CBD product. See Budach v. NIBCO, Inc., No. 2:14-cv-

                                      6
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 6 of 15
04324, 2015 WL 3853298, at *8 (W.D. Mo. June 22, 2015) (“[U]nlike a misrepresentation claim

under the MMPA, a claim for omission of a material fact under the MMPA has a scienter require-

ment. That is, a plaintiff must show the defendant failed to disclose material facts that were

“known to him/her, or upon reasonable inquiry would [have been] known to him/her.”).

        In fact, Plaintiff has already admitted in his deposition that never read the product label,

deferred completely to the sales associate at the point of sale for his knowledge of the product, was

told by the sales associate that the product contained THC, and was advised by the sales associate

that he would not fail a drug test while using the product. (See Christopher Barackman Deposition,

attached as EXHIBIT 1, at 102:24-107:3, 113:1-20, 117:21-25, 183:3-184:19, 188:17-190:18,

192:4-20, 193:4-13.) Plaintiff testified that he bought the product specifically based on the affirm-

ative representation that he would not fail a drug test while using the product (id. at 102:24-106:8),

and it bears repeating that this alleged misrepresentation about drug testing that purportedly influ-

enced Plaintiff’s purchase decision is not attributed to Evolution (see Pet., Doc. #1-1, ¶¶ 15-20).

Under these circumstances, the alleged omissions on the product label regarding THC content and

drug testing could not have been material in Plaintiff’s purchase of the product, and they are not

actionable as alternative theories of liability that would somehow prevent removal of the claim

against Evolution that otherwise arises under federal law because it depends on application of the

Controlled Substances Act.

        Given the nature of the Plaintiff’s claim against Evolution and the necessary federal issue

apparent on the face of the Petition, the Court should find that the first requirement for federal

jurisdiction is satisfied.




                                       7
          Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 7 of 15
II.     The Federal Issue in Plaintiff’s Claim Against Evolution is Actually Disputed

        Contrary to Plaintiff’s assertion, Evolution disagrees with the position that hemp-derived

CBD products containing trace amounts of THC were illegal under the Controlled Substances Act

prior to the amendments in the 2018 Farm Bill. In Hemp Industries Association v. Drug Enforcement

Agency, 357 F.3d 1012 (9th Cir. 2004), the Ninth Circuit distinguished “non-psychoactive hemp”

derived from industrial hemp plants and containing only trace amounts of naturally occurring THC

from “marijuana varieties grown from psychoactive purposes,” and held that non-psychoactive

hemp is not regulated by the Controlled Substances Act. Id. at 1013 n.2 & 1018. In part, the Ninth

Circuit held:

        The DEA’s Final Rules purport to regulate foodstuffs containing “natural and syn-
        thetic THC.” And so they can: in keeping with the definitions of drugs controlled
        under Schedule I of the CSA, the Final Rules can regulate foodstuffs containing
        natural THC if it is contained within marijuana, and can regulate synthetic THC of
        any kind. But [the DEA] cannot regulate naturally-occurring THC not con-
        tained within or derived from marijuana—i.e., non-psychoactive hemp prod-
        ucts—because non-psychoactive hemp is not included in Schedule I. The DEA
        has no authority to regulate drugs that are not scheduled, and it has not followed
        procedures required to schedule a substance.

Id. at 1018.

        This decision demonstrates that the CBD product at issue in this case is not regulated by

the Controlled Substances Act because it constitutes “non-psychoactive hemp” containing only

trace amounts of naturally occurring THC. Any doubt on the issue was put to rest with the passage

of the Agriculture Act of 20014 (“2014 Farm Bill”) that codified the exclusion of industrial hemp

from the Controlled Substances Act, and the Consolidated Appropriations Act of 2016 that pro-

hibited federal enforcement agencies from interfering with industrial hemp under the 2014 Farm

                                      8
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 8 of 15
Bill. United States v. Mallory, 372 F. Supp. 3d 377, 381-86 (S.D.W.V. 2019) (describing these leg-

islative enactments and concluding: “In light of the language of the 2014 Farm Bill, the Spending

Bills, and the legislative history, the Court finds that Congress intended to carve out an exception

to the CSA for industrial hemp.”).

         In light of these authorities, the Court should find that the central issue of Plaintiff’s claim

against Evolution—that hemp-derived CBD products containing trace amounts of THC were ille-

gal under the Controlled Substances Act when Plaintiff made his purchase in 2017—is actually

disputed. The second requirement for federal jurisdiction is easily satisfied.

III.     The Federal Issue in Plaintiff’s Claim Against Evolution is Substantial

         The parties’ dispute regarding interpretation and application of the Controlled Substances

Act to hemp-derived CBD products presents a substantial federal issue that warrants the exercise

of federal jurisdiction. The Mallory case just cited goes into great detail explaining all of the efforts

Congress has made to clarify the exclusion of industrial hemp from the Controlled Substances Act

and prevent interference with the hemp industry. Mallory, 372 F. Supp. 3d at 384 (“The 2014

Farm Bill expressly permits growing, cultivating, and marketing industrial hemp under State pilot

programs. When tensions arose between enforcement of the broad language in the CSA and the

narrow exception for industrial hemp carved out from the 2014 Farm Bill, Congress reacted by

inserting language in the 2016 Spending Bill to bar enforcement agencies from using appropriations

‘to prohibit the transportation, processing, sale, or use of industrial hemp that is grown or culti-

vated in accordance with [the 2014 Farm Bill], within or outside the State in which the industrial

hemp is grown or cultivated.’”). 1


1
    See also KAB, LLC v. U.S. Postal Serv., No. MLB 18-39, 2018 WL 4913891, at *7 (U.S. Postal Serv. Sept.
    21, 2018) (“To summarize, the plain language of the Agriculture Act of 2014 suggests that Congress

                                        9
           Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 9 of 15
       In PharmaCann Penn, LLC v. BV Development Superstition RR, LLC, 318 F. Supp. 3d 708

(E.D. Pa. 2018), the court found that private litigation regarding the legality of a medical marijuana

dispensary presented a substantial federal question justifying federal jurisdiction because it impli-

cated ongoing concerns about the growing market for medical marijuana and required application

of the Controlled Substances Act to determine legality of the dispensary in dispute. Id. at 713. The

Court summarized the substantial federal interest as follows:

        [T]he issues at hand counsel in favor of review by a court used to federal drug law
       and versed in principles of federalism. The immediate law to be applied is the fed-
       eral Controlled Substances Act. On a deeper level, too, federalism principles lurk
       in the background of this dispute. If a court were to rule that PharmaCann’s dispen-
       sary violated federal law, the Supremacy Clause could cast doubt on the validity of
       dozens of state marijuana schemes. Such a ruling, in other words, would require a
       court to consider the delicate comity between our federal and state systems. The
       advantages of hearing this kind of federalism-adjacent dispute in a federal forum,
       free from the pressures of judicial election politics, are obvious.

Id. A virtually identical—and equally substantial—federal interest in this case involving a similar

question about the legality of CBD products under the Controlled Substances Act.

       The cases cited by Plaintiff recognize that a substantial federal issue will transcend litigation

between the parties. Knox v. Mazuma Credit Union, No. 15-0288-CV-W-ODS, 2015 WL 3407618,

at *3 (W.D. Mo. May 27, 2015). The federal issue here satisfies that standard. Proper



 sought to permit an experiment into the growth, cultivation, and marketing of a product it now defined as
 industrial hemp. 7 U.S.C. § 5940. And that it did so to determine whether a market exists for the product
 free from the restrictions of the CSA. After finding the interpretation of the SOP drafted by certain federal
 agencies too restrictive, and out of concern that it could interfere with the experiment, Congress further
 refined the language to encourage the sale and distribution of industrial hemp within and between the
 various states for a more finite period, also free from the restrictions of the CSA and executive branch
 control. . . . This explains the additional “clarifying” language adopted in the appropriations bills in fiscal
 years 2016, 2017, and 2018 that expand the experiment.”).

                                     10
        Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 10 of 15
interpretation and application of the Controlled Substances Act, particularly as it relates to indus-

trial hemp and hemp-derived CBD products, is an ongoing concern for Congress as indicated by

its repeated legislative efforts on the subject. Adoption of Plaintiff’s position would erode Con-

gress’ efforts across the board to free CBD products from regulation under the Controlled Sub-

stances Act. Even with the amendments in the 2018 Farm Bill that indisputably settle the issue, it

is still possible for other individuals to challenge supposedly illegal sales of CBD products prior to

the passage of the 2018 Farm Bill; in Missouri, for example, MMPA claims have a five-year statute

of limitations, 2 meaning sales of CBD products from 2015 to 2018 remain actionable today. The

need to resolve a “serious differentiation” in interpretation of federal law and the influence this

case might have in “subsequent litigation on similar issues” demonstrates the existence of a sub-

stantial federal issue. Dooley, 39 F. Supp. 3d at 986.

          Plaintiff argues that there is not a substantial federal interest in this case because the Con-

trolled Substances Act does not create a private right of action. The Mallory and PharmaCann Penn

cases quoted above debunk this argument by illustrating why cases arguing the effect of the Con-

trolled Substances Act implicate strong federal interests regardless of the fact that the statute does

not provide a private right act. In fact, because it is a criminal statute, it would make little sense for

the Controlled Substances Act to create a private right of action. In any event, the Supreme Court

holds that the absence of a private right of action is not dispositive of a substantial federal interest.

See Grable, 545 U.S. at 319-20 (“Given the absence of threatening structural consequences and

the clear interest the Government, its buyers, and its delinquents have in the availability of a federal




2
    See, e.g., Boulds v. Chase Auto Fin. Corp., 266 S.W.3d 847, 851 (Mo. Ct. App. 2008).

                                        11
           Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 11 of 15
forum, there is no good reason to shirk from federal jurisdiction over the dispositive and contested

federal issue at the heart of the state-law title claim.”).

        The facts in this case and authorities on disputes involving the Controlled Substances Act

demonstrate that a substantial federal issue exists in this case. The Court should therefore find that

the third requirement is satisfied.

IV.     The Federal-State Balance Will Not be Upset by the Exercise of Federal Jurisdiction

        The final factor also favors federal jurisdiction. Congress has long been concerned with the

subject of industrial hemp and active in crafting legislation to remove hemp-derived CBD products

containing trace amounts of THC from regulation under the Controlled Substances Act. Plaintiff’s

attempted end-run of this effort goes against the balance of federal-state interests in this area and

weighs in favor of federal jurisdiction. See PharmaCann Penn, 318 F. Supp. 3d at 714 (“Congres-

sional legislation on marijuana—both successfully enacted and merely proposed—further demon-

strates Congress’s desire to make drug law a federal issue.”).

        This unique fact pattern involves an emerging area of the law, and accepting federal juris-

diction in this case is not likely to lead to a flood of litigation in federal courts because state law tort

claims will rarely turn on application of the Controlled Substances Act. This also favors the exer-

cise of federal jurisdiction, which will not upset the federal-state balance. See id. at 713-14 (“The

Court is hard-pressed to imagine another case in quite this same posture. Therefore, hearing this

case in a federal forum will not disrupt the federal-state balance approved by Congress.”); see also

Dooley, 39 F. Supp. 3d at 988 (“The regulations and requirements of the safety and effectiveness

of a Class III, PMA device belong under the scope of federal question jurisdiction. Therefore, the

Court believes that the state-federal balance remains untouched by the conferral of federal juris-

diction over Plaintiff’s claims.”).

                                      12
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 12 of 15
        Plaintiff argues that the length of pre-removal proceedings in state court weighs against the

exercise of federal jurisdiction, but this overlooks the fact that it was Plaintiff’s deliberate decision

to amend his Petition to add claims against Evolution involving the legality of CBD products under

the Controlled Substances Act that opened the door to federal jurisdiction. Plaintiff can hardly

complain about the removal of this case under those circumstances, and the case he cites does not

aid his argument because it involved bad faith litigation conduct, including the removal of the case

in the middle of an evidentiary hearing in state court. See City of Manchester v. Doctor Johns, Inc.,

No. 4:19CV02613 SRC, 2019 WL 4643975, at *5 (E.D. Mo. Sept. 24, 2019).

        Because the exercise of federal jurisdiction will not upset the federal-state balance, the

Court should find that the final requirement is satisfied.

IV.     Even if the Court Grants the Motion to Remand, the Request for Attorneys’ Fees
        Should be Denied

        Plaintiff requests fees and expenses incurred as a result of improper removal pursuant to

28 U.S.C. § 1447(c). If the Court denies the motion to remand, it follows that this request should

also be denied. But even if the Court grants the motion to remand, it still should not award fees or

expenses to Plaintiff.

        “[A]bsent unusual circumstances, an award is appropriate ‘only where the removing party

lacked an objectively reasonable basis for seeking removal. . . . [W]hen an objectively reasonable

basis exists, fees should be denied.’” Fisher v. Spire Mo., Inc., No. 4:18-00869-NKL, 2019 WL

927728, at *3 (W.D. Mo. Feb. 26, 2019) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132,

141 (2005)). Here, the arguments and authorities outlined above demonstrate an objectively rea-

sonable basis for asserting federal jurisdiction under the substantial-federal-question doctrine.

Even in cases where courts have disagreed that a substantial federal question exists and a motion



                                      13
         Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 13 of 15
for remand is granted, fee awards have been denied. See, e.g., Roller v. Glazer’s Distribs. of Mo., No.

4:16cv0022 CDP, 2016 WL 2609804, at *4 (E.D. Mo. May 6, 2016) (“Although the defendants’

argument that a question of federal law was involved was not ultimately persuasive, they did not

lack an objectively reasonable basis for making the argument. Therefore, I will deny [the] motion

for attorney fees.”). This Court should make a similar ruling in this case if it ultimately decides to

grant the motion to remand.

                                             Conclusion

       For the foregoing reasons, Defendant Evolution E-Liquids, LLC respectfully requests that

the Court deny Plaintiff’s Motion to Remand in all respects.

                                               Respectfully submitted,

                                               THE PORTO LAW FIRM

                                               By: /s/ Nicholas J. Porto                             .
                                                   Nicholas J. Porto       MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                               -and-

                                               SHANK & MOORE, LLC

                                               By: /s/ Stephen J. Moore              .
                                                   Stephen J. Moore     MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                              Attorneys for CBD American Shaman, LLC and
                                              Evolution E-Liquids, LLC



                                     14
        Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 14 of 15
                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the foregoing document was filed this 7th
day of July, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the same
to the following counsel of record:

       Counsel for Plaintiff Christopher Barackman
       Martin Meyers
       Candice Johnson
       THE MEYERS LAW FIRM
       503 One Main Plaza
       4435 Main Street
       Kansas City, Missouri 64111
       mmeyers@meyerslaw.com
       cjohnson@meyerslaw.com

       Counsel for Defendant Rebecca Perdieu
       Christopher F. Pickering
       The Pickering Law Firm, P.A.
       130 N. Cherry, Suite 100
       Olathe, Kansas 66061
       cfp@pickeringlawfirm.com


                                             /s/ Stephen J. Moore                       .
                                            Attorney for Defendants




                                     15
        Case 4:20-cv-00416-FJG Document 11 Filed 07/07/20 Page 15 of 15
